MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	13	
Docket:	      Ken-17-344	
Submitted	
  On	Briefs:	 January	11,	2018		
Decided:	     January	23,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                        IN	RE	MEENA	H.	et	al.		
	
	
PER	CURIAM	

         [¶1]		The	mother	of	Meena	H.	and	Blayne	H.	and	the	father	of	Blayne	H.	

appeal	 from	 a	 judgment	 of	 the	 District	 Court	 (Waterville,	 Stanfill,	 J.)	

terminating	 their	 parental	 rights	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	

and	(B)(2)(a),	(b)(i)-(ii)	(2017).1		The	mother	challenges	the	sufficiency	of	the	

evidence	to	support	the	trial	court’s	finding	of	parental	unfitness.2		Counsel	for	

the	father	filed	a	brief	indicating	that	there	are	no	arguable	issues	with	merit	

in	this	appeal	and,	by	order	signed	September	26,	2017,	we	granted	the	father	

the	 opportunity	 to	 file	 a	 supplemental	 brief.	 	 The	 father	 did	 not	 file	 any	

    1		 Meena’s	 biological	 father	 is	 unknown,	 was	 served	 with	 the	 petition	 to	 terminate	 parental	
rights	 by	 publication,	 and	 has	 never	 participated	 in	 this	 proceeding.	 	 In	 its	 judgment,	 the	 court	
terminated	the	parental	rights	of	the	“[u]nknown	genetic	father.”		Blayne’s	father	did	participate	in	
this	case.		The	court	terminated	his	parental	rights	to	Blaine	and	also	did	so	with	respect	to	Meena	
“[t]o	the	extent	[he]	may	have	a	parentage	claim	with	regard	to	Meena.”			
    2		Following	the	court’s	judgment,	the	mother	filed	a	motion	for	additional	findings	of	fact	and	

conclusions	of	law	and	a	motion	to	amend	the	judgment,	pursuant	to	M.R.	Civ.	P.	52(b)	and	59(e).		
The	court	denied	the	motion,	stating	that	the	findings	made	were	sufficient	and	that	the	proposed	
findings,	even	those	that	were	true	and	uncontroverted,	were	irrelevant	to	the	court’s	analysis.		On	
appeal,	the	mother	does	not	challenge	the	court’s	denial	of	her	Rule	52(b)	motion.		
2	

supplemental	 materials.	 	 Concluding	 that	 the	 evidence	 supports	 the	 court’s	

findings,	we	affirm	the	judgment.			

      [¶2]		The	court	found,	by	clear	and	convincing	evidence,	that	the	mother	

and	Blayne’s	father	were	unable	to	protect	the	children	from	jeopardy	or	take	

responsibility	 for	 the	 children	 within	 a	 time	 reasonably	 calculated	 to	 meet	

their	 needs,	 and	 that	 the	 termination	 of	 their	 parental	 rights	 is	 in	 the	

children’s	 best	 interests.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(a),	 (b)(i)-(ii).	 	 We	

review	the	factual	findings	supporting	the	determination	of	parental	unfitness	

for	clear	error.		See	In	re	Logan	M.,	2017	ME	23,	¶	3,	155	A.3d	430.		The	court	

based	its	determination	of	unfitness	on	the	following	findings	of	fact.		

            This	 case	 began	 in	 January	 2016,	 but	 the	 family’s	
      involvement	 with	 the	 Department	 started	 long	 before	 that.		
      Blayne	 and	 Meena	 .	 .	 .	 were	 the	 subjects	 of	 petitions	 for	 child	
      protective	 orders	 filed	 on	 December	 4,	 2013.	 .	 .	 .	 	 The	 children	
      remained	in	Department	custody	until	the	case	was	dismissed	on	
      October	2,	2015[,]	after	successful	reunification	with	Mother	.	.	.	.		
      Reunification	with	[Blayne’s	father]	was	not	pursued	at	[Blayne’s	
      father’s]	request	as	he	did	not	wish	to	pursue	anything	but	visits	
      with	Blayne.	.	.	.			
            	
            .	 .	 .	 Very	 quickly	 after	 reunification	 [in	 2015,	 the	 mother]	
      became	more	disengaged	.	.	.	.		By	January	27,	2016,	[the	mother’s]	
      mental	 health	 had	 deteriorated	 so	 significantly	 that	 she	 was	
      hospitalized	 at	 Maine	 General	 Hospital	 for	 almost	 a	 month	 and	
      was	completely	unable	to	care	for	the	children.		[Blayne’s	father],	
      although	aware	that	[the	mother]	needed	hospitalization,	did	not	
      step	up	to	protect	the	children	or	be	their	primary	caretaker.		
            	
                                                                                        3	

           On	January	28,	2016,	the	Department	sought	and	this	court	
    granted	 a	 [preliminary	 protection	 order],	 bringing	 the	 children	
    back	into	Department	custody.	.	.	.			
           	
           [The	 mother]	 has	 struggled	 with	 mental	 health	 issues	
    resulting	 in	 multiple	 psychiatric	 hospitalizations	 since	 she	 was	 a	
    teenager.	 .	 .	 .	 	 She	 carries	 a	 diagnosis	 of	 schizoaffective	 disorder,	
    which	means	she	exhibits	both	a	psychotic	component	and	mood	
    disorder.			
           	
           .	 .	 .	 [The	 mother’s]	 continued	 medication	 compliance	 has	
    historically	been	a	big	issue.		When	she	is	on	her	medications	she	
    generally	does	quite	well.		When	[the	mother]	is	symptomatic,	she	
    experiences	 thought	 broadcasting	 and	 paranoia;	 she	 can	 be	
    depressed,	manic,	and	psychotic.		This	can	happen	in	a	matter	of	
    days,	and	she	is	unable	to	care	for	herself	or	the	children.			
           	
           .	.	.	.	
           	
           .	.	.	Although	acknowledging	that	her	actions	contributed	to	
    [her	 children’s	 anger,	 anxiousness	 and	 behaviors],	 [the	 mother]	
    does	not	squarely	take	responsibility	for	her	role	in	the	harm	the	
    children	 have	 suffered.	 .	 .	 .	 	 [S]he	 does	 not	 understand	 the	
    devastating	 impact	 that	 her	 spiraling	 mental	 health	 has	 had	 on	
    these	children.			
           	
           .	.	.	.	
	
           The	second	removal	was	devastating	for	the	children.		When	
    she	came	back	into	care	in	January	2016,	Meena	was	much	more	
    anxious	tha[n]	she	had	been	the	first	time.		She	is	parentified,	and	
    is	 always	 looking	 out	 for	 Blayne.	 .	 .	 .	 	 Her	 compulsive	 behaviors	
    have	 increased.	 	 She	 has	 presented	 with	 somatic	 symptoms	 of	
    anxiety.	.	.	.			
           	
           Meena	 reported	 a	 lot	 of	 fighting	 between	 her	 mother	 and	
    [Blayne’s	father].	.	.	.		She	reported	that	her	mother	“bopped”	her	
    in	the	mouth	and	she	did	not	understand	why.	.	.	.			
4	

            	
            Blayne	 is	 younger	 and	 does	 not	 have	 as	 high	 a	 level	 of	
     anxiety	 as	 Meena.	 	 Blayne	 is	 angry	 and	 defiant	 and	 acts	 out	
     aggressively.	 	 He	 is	 diagnosed	 with	 an	 adjustment	 disorder.	 	 He	
     does	not	know	what	“home”	is.	.	.	.			
            	
            [The	mother]	has	been	stable	since	February	2017,	but	she	
     has	had	periods	of	stability	before.	.	.	.		The	court	is	very	wary	as	to	
     [the	mother’s]	ability	to	recognize	any	future	mental	health	crisis	
     and	 seek	 appropriate	 safety	 for	 the	 children.	 	 When	 her	 disease	
     flares	 up	 and	 is	 more	 active,	 she	 becomes	 paranoid,	 keeps	 the	
     children	close	to	her,	will	not	ask	for	help,	and	is	afraid	someone	
     will	take	the	children.	.	.	.			
            	
            With	 regard	 to	 [Blayne’s	 father],	 he	 did	 not	 participate	 in	
     reunification	 services	 during	 the	 first	 case.	 .	 .	 .	 	 He	 only	 began	 to	
     participate	 in	 reunification	 services	 in	 the	 fall	 of	 2016.	 	 He	 has	 a	
     history	of	domestic	violence	and	was	incarcerated	.	.	.	during	this	
     case.	.	.	.			
            	
            .	.	.	.	
            	
            [Blayne’s	 father]	 has	 no	 insight	 into	 the	 harm	 Meena	 and	
     Blayne	have	suffered,	what	their	needs	are,	or	the	impact	of	[the	
     mother’s]	 mental	 illness.	 	 He	 admits	 that	 [his]	 relationship	 with	
     [the	 mother]	 had	 a	 history	 of	 being	 rocky	 and	 [a]	 history	 of	
     domestic	 violence.	 	 He	 denied	 that	 the	 domestic	 violence	 would	
     have	 had	 any	 impact	 on	 the	 children	 because	 they	 were	 too	
     young.	.	.	.			
            	
            .	.	.	.	
            	
            [The	 mother	 and	 Blayne’s	 father]	 clearly	 love	 the	 children,	
     and	 the	 children	 clearly	 love	 them.	 	 If	 Meena	 has	 a	 steady	 and	
     predictable	 and	 consistent	 environment,	 she	 does	 well.	 	 She	
     becomes	 destabilized	 with	 change	 .	 .	 .	 .	 	 In	 order	 to	 develop	 in	 a	
     healthy	manner,	she	needs	safety,	predictability,	and	security.		She	
     especially	 needs	 permanency	 in	 the	 form	 of	 a	 regular,	 safe,	 and	
                                                                                   5	

stable	support	system.	.	.	.		If	returned	to	her	mother,	Meena	would	
regress	.	.	.	.			
        	
        The	impact	on	Meena	of	her	chaotic	life	with	[her	mother]	is	
obvious;	 it	 is	 profound	 and	 significant.	 	 The	 impact	 on	 Blayne	 is	
less	apparent.		However,	the	past	is	prologue,	both	for	parents	and	
for	the	children.	.	.	.			
        	
        .	.	.	[The	mother]	has	worked	very	hard,	especially	in	2017,	
to	 address	 some	 of	 the	 many	 issues	 that	 existed	 in	 her	 case,	 and	
she	has	come	a	long	way.		Despite	all	the	wonderful	progress	[the	
mother]	 has	 made	 in	 reunification,	 however,	 the	 court	 is	 sadly	
persuaded	 by	 clear	 and	 convincing	 evidence	 that	 she	 does	 not	
have	 the	 ability	 to	 provide	 a	 consistent,	 safe,	 stable	 and	
predictable	 environment	 for	 Meena	 and	 Blayne,	 which	 is	 the	
environment	these	children	must	have.		With	regard	to	[Blayne’s	
father],	 the	 court	 is	 likewise	 persuaded	 by	 clear	 and	 convincing	
evidence	that	he	does	not	have	the	ability	to	provide	a	consistent,	
safe,	 stable	 and	 predictable	 environment	 for	 Meena	 and	 Blayne	
and	 cannot	 do	 so	 within	 a	 time	 reasonably	 calculated	 to	 meet	
their	needs.			
        	
        The	 children	 are	 very	 fragile	 and	 highly	 anxious.	 .	 .	 .	 	 If	
returned	 to	 [their]	 mother’s	 care,	 this	 court	 has	 no	 doubt	 that	
their	mental	and	emotional	health	will	decline	no	matter	how	well	
[the	mother]	does.	.	.	.		In	other	words,	[the	mother]	simply	cannot	
protect	 the	 children	 from	 jeopardy	 or	 meet	 their	 needs	 without	
regard	to	how	well	she	has	done	in	her	services.	.	.	.		[T]his	court	is	
convinced	 that	 there	 will	 be	 another	 episode	 because	 that	 is	 the	
nature	of	[the	mother’s]	disease.			
        	
        .	 .	 .	 This	 case	 has	 been	 pending	 for	 well	 over	 [eighteen]	
months,	 and	 follows	 shortly	 after	 another	 episode	 of	 care	 for	
almost	two	years.		Reunification	services	have	been	provided	for	
almost	 [three	 and	 one-half]	 years.	 	 Permanency	 is	 of	 the	 utmost	
critical	 importance	 for	 these	 children,	 and	 they	 cannot	 get	
permanency	 in	 the	 form	 of	 a	 regular,	 safe,	 and	 stable	 support	
system	with	their	parents.		
6	

	
(Citations	omitted)	(footnotes	omitted).		
             	
       [¶3]		These	findings	are	sufficient	to	support	the	court’s	conclusion	that	

the	 parents	 are	 unable	 to	 protect	 the	 children	 from	 jeopardy	 or	 take	

responsibility	for	the	children	within	a	time	reasonably	calculated	to	meet	the	

children’s	 needs.	 	 See	 22	 M.R.S.	 §	4055(1)(B)(2)(b)(i)-(ii).	 	 We	 therefore	

conclude	 that	 the	 court	 did	 not	 err	 when	 it	 determined	 that	 the	 parents	 are	

unfit	pursuant	to	section	4055(1)(B)(2)(b).		See	In	re	Logan	M.,	2017	ME	23,	

¶	3,	155	A.3d	430.	

      [¶4]	 	 Even	 though	 neither	 parent	 challenged	 the	 court’s	 finding	 that	

termination	is	in	the	children’s	best	interests,	we	also	conclude	that	the	court	

did	 not	 err	 or	 abuse	 its	 discretion	 in	 making	 that	 determination.	 	 See	 In	 re	

Arturo	G.,	2017	ME	228,	¶	11	n.3,	---	A.3d	---.		The	record	supports	the	court’s	

conclusion	that	“termination	will	allow	[the	children]	to	heal,	to	grow	and	to	

thrive	whereas	a	return	to	either	parent	will	not.”			

      The	entry	is:	

                    Judgment	affirmed.	
	
	     	      	      	      	      	
                                                                                 7	

	
	
	
	
Elyse	M.	Apantaku,	Esq.,	Schneider	&	Brewer,	Waterville,	for	appellant	mother	
	
Heidi	M.	Pushard,	Esq.,	Lewiston,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Waterville	District	Court	docket	numbers	PC-2016-5	and	PC-2016-6	
FOR	CLERK	REFERENCE	ONLY